Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-24-2009

D'Jamoos v. Pilatus Aircraft Ltd
Precedential or Non-Precedential: Precedential

Docket No. 08-2690




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"D'Jamoos v. Pilatus Aircraft Ltd" (2009). 2009 Decisions. Paper 1094.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1094


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 08-2690


 THERESA D’JAMOOS, As Executrix of the Estate of Dawn Elizabeth Weingeroff;
FREDERICK L. WEINGEROFF, Administrator of the Estate of Leland C. Weingeroff
                & Executor of the Estate of Gregg C. Weingeroff;
   STANLEY J. WACHTENHEIM, Executor of the Estate of Jeffrey M. Jacober;
      MICHAEL A. JACOBER; DAVID S. JACOBER, Co-Executors of the
  Estate of Karen L. Jacober & Co-Administrators of the Estate of Eric B. Jacober

                                        v.

         PILATUS AIRCRAFT LTD.; PILATUS FLUGZEUGWEKE
AKTIENGESELLSCHAFT; ROSEMOUNT AEROSPACE, INC.; REVUE THOMMEN
 AC; EMCA; GOODRICH AVIONICS SYSTEMS, INC.; L-3 COMMUNICATIONS
             CORPORATION; GOODRICH CORPORATION

                   Theresa D’Jamoos; Frederick L. Weingeroff;
                   Stanley J. Wachtenheim; Michael A. Jacober;
                                David S. Jacober,

                                                          Appellants


                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                          (D.C. Civ. No. 2-07-cv-01153)
                  Honorable Mary A. McLaughlin, District Judge


                              Argued March 5, 2009
                 BEFORE: BARRY and GREENBERG, Circuit Judges,
                        and ACKERMAN, District Judge*



                             ORDER AMENDING OPINION


     It is hereby ordered that the opinion of the court in this case filed May 14, 2009, is
amended as follows:

(1) On page 32, footnote 18 of the slip opinion (see D’Jamoos v. Pilatus Aircraft Ltd., 566
F.3d 94, 109 n.18 (3d Cir. 2009)), the last two sentences in the footnote starting as “We
recognize that” and ending “general jurisdiction in Colorado” are deleted.

(2) On page 32 of the slip opinion (see D’Jamoos v. Pilatus Aircraft Ltd., 566 F.3d 94,
109 (3d Cir. 2009)), immediately following “Requirements for Transfer” the following
complete paragraph is inserted:

               We have concluded that the undisputed jurisdictional facts amount to
       a prima facie showing that Colorado could exercise general jurisdiction
       over Pilatus. In the present procedural stage, this prima facie showing
       satisfies section 1631’s requirement that the case “could have been brought”
       in the District of Colorado. While the plaintiff bears the burden of
       establishing that a court’s exercise of personal jurisdiction over a defendant
       is proper, “[i]n the preliminary stages of the litigation . . . that burden is
       light. Prior to trial, the plaintiff is only required to establish a prima facie
       showing of jurisdiction.” Doe v. Nat’l Med. Servs., 974 F.2d 143, 145
       (10th Cir. 1992).

(3) On page 35 of the slip opinion (see D’Jamoos v. Pilatus Aircraft Ltd., 566 F.3d 94,
111 (3d Cir. 2009)), the last complete paragraph above “V. CONCLUSION” is deleted
and the following paragraph is inserted:

              In conclusion, we point out that by characterizing our jurisdictional


*The Honorable Harold A. Ackerman, Senior Judge of the United States District Court
for the District of New Jersey, sitting by designation.

       finding as “prima facie,” we do not suggest that our decision is tentative or

                                              2
       preliminary. Rather, if the District Court determines on remand that a
       transfer is in the interest of justice and transfers the case to the District of
       Colorado,20 we believe that the Colorado court will be bound by our prima
       facie finding of personal jurisdiction insofar as that ruling will be the law of
       the case. Such a conclusion would be consistent with Christianson v. Colt
       Indus. Operating Corp., 486 U.S. 800, 816-17, 108 S. Ct. 2166, 2178 (1988),
       in which the Supreme Court held that transferee courts should apply the
       law-of-the-case doctrine to transfer decisions that implicate their
       jurisdiction, which means that a transferee court will revisit such
       jurisdictional determinations only in “extraordinary circumstances.” See id.
       at 819, 108 S.Ct. at 2179 (“Under law-of-the-case principles, if the
       transferee court can find the transfer decision plausible, its jurisdictional
       inquiry is at an end.”). We recognize, however, that the question of the
       propriety of the transfer order would not be removed altogether from the
       Colorado court, which yet may determine that one of the recognized
       exceptions to the law-of-the-case doctrine applies to permit reconsideration
       of our decision. See Hayman Cash Register Co. v. Sarokin, 669 F.2d 162,
       169-70 (3d Cir. 1982) (discussing law-of-the-case doctrine and exceptions);
       Africa v. City of Philadelphia (In re City of Philadelphia Litig.), 158 F.3d
711, 717-18 (3d Cir. 1998) (same); In re Antrobus, 563 F.3d 1092, 1098 &
       n.2 (10th Cir. 2009) (same).


                                                  By the court,

                                                            /s/ Morton I. Greenberg
                                                                 Circuit Judge

DATED: 24 June 2009




  20
    The District Court may consider factors beyond the jurisdictional point we have noted
in making its interest of justice analysis.
                                              3